Mr. Justice Robb
delivered the opinion of the Court:
Upon what the plaintiff bases his contention that the deed to John Lanhardt shows on its face that it was made in consideration of future illicit intercourse between said George and said Margreth, we are unable to discover, since for aught that appears in the deed Margreth was then the lawful wife of the grantor George. Such a deed for the benefit of a wife and children are by no means uncommon, and we find nothing to except this deed from the general rule. In other words, on its face it is entirely unobjectionable and valid. The plaintiff further insists, however, that even if the deed be regarded as valid on its face, the evidence tended to prove that future criminal intercourse formed a part, at least? of its consideration and rendered it void. The deed being unobjectionable on its face, the evidence must show, to sustain plaintiff’s contention that future criminal intercourse formed a part of the consideration, that there was a mutual understanding to this effect between the said George and Margreth. Bibb v. Allen, 149 U. *282S. 481, 492, 37 L. ed. 819, 824, 13 Sup. Ct. Rep. 950; Philpot v. Gruninger, 14 Wall. 570, 20 L. ed. 743. There is no evidence whatever even tending to show that- Margreth, at the time this deed was executed, did not suppose she was the lawful wife of George. On the contrary, the deed itself indicates that such was her understanding, for she joined in its execution as his wife, and, as above noted, her acknowledgment, as the notary certified, was privily and apart from her husband. So far as appears, therefore, she was an innocent party to the transaction. But, assuming she was not, the result is the same, since “it is not now open to question that a deed made by a father for the benefit of his illegitimate child is upon good consideration, which will support the conveyance.” Conley v. Nailor, 118 U. S. 127, 30 L. ed. 112, 6 Sup. Ct. Rep. 1001. In that case conveyances similar in form to that here in issue were sustained, the court observing that they were made “mainly for the benefit of the two children whose father he (the grantor) declared himself to be.” It was held that the deeds were valid when executed, and that the subsequent death of the children could not avoid them. So, regardless of the question whether the conveyance was good as to Margreth, it was perfectly valid as to the two children then in being; and since the defendant is one of those children, we need not concern ourselves with the determination of the further question as to the rights of the children subsequently born. But see Pratt v. Flamer, 5 Harr. & J. 10.
Nor is there any merit in the contention that the deed is void because of the alleged indefinite description of those who are to taire under it. The grant was to John Lanhardt in trust for the use “of the said Margreth Lanhardt and her children by the said George begotten.” Margreth joined in the deed, and, if any doubt existed as to her identity, that doubt would have been removed by the certificate of acknowledgment (which may be resorted to in such cases, Blomberg v. Montgomery, 69 Minn. 149, 72 N. W. 56), the admitted fact that she was then living with said George as his wife, and that the defendant was one of the two children already born to them. Under the *283facts disclosed, the intent of the grantor George is too plain to admit of doubt.
Tiie judgment must be affirmed, with costs. Affirmed.